         Case 3:18-cv-00887-SDD-EWD Document 1                10/05/18 Page 1 of 10



                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA,
                Plaintiff

VERSUS                                               CIVIL ACTION NO.

REMINGTON, MODEL 870, 12 GAUGE
SHOTGUN SN: V036130V; TACTICAL
SOLUTIONS, MODEL PAC LITE, .22
CALIBER PISTOL, SN: TS-07455; RUGER,
MODEL MARK III, .22 CALIBER PISTOL,
SN: 227-49414; WWI, MODEL WW-308 .308
CALIBER RIFLE, SN: RD005785; BUSHMASTER,
MODEL XM15-E2S, MULTI CALIBER RIFLE,
SN: L416272; WALTHER, MODEL P22, .22
CALIBER SEMI-AUTOMATIC PISTOL,
SN: L143488; WALTHER, MODEL PPQ,
9X19 PISTOL, SN: FAN5760; HECKLER
& KOCH, MODEL HK45, .45 CALIBER PISTOL,
SN: HKU019293; GLOCK, MODEL 17, SN: G39953;
GLOCK, MODEL 35, .40 CALIBER PISTOL,
SN: HXN126; AND 1,470 ROUNDS OF AMMUNITION
                  Defendants

                  VERIFIED COMPLAINT FOR FORFEITURE IN REM

       NOW INTO COURT COMES the United States of America, by Brandon J. Fremin, United

States Attorney, and Chase E. Zachary, Assistant United States Attorney, who bring this Complaint

and alleges as follows:

                                  NATURE OF THE ACTION

       This is an action to forfeit the following:

18-ATF-020201- Glock, Model: 22, Cal: 40, Sn: PLT824 (slide) G39953 (frame);
18-ATF-020202 - Remington Arms Company, Inc., Model: 870, Cal: 12, Sn: V036130V;
18-ATF-020203 - WWI (Windham Weaponry Inc.) Rifle, Model: WW-308, Cal: 308, Sn:
RD005785;
18-ATF-020204 - 25 Rounds Ammunition;
18-ATF-020205 - Bushmaster, Model: XM 15-E2S, Multi Cal. Rifle, Sn: L416272;
18-ATF-020206 - 30 Rounds Ammunition;
         Case 3:18-cv-00887-SDD-EWD Document 1                   10/05/18 Page 2 of 10



18-ATF-020207 - Walther Pistol, Model: P22, Cal: .22 Sn: L143488;
18-ATF-020208 - 10 Rounds Ammunition;
18-ATF-020209 - Walther Pistol, Model: PPQ, Cal: .9 Sn: FAN5760;
18-ATF-020210 - 10 Rounds Ammunition;
18-ATF-020211 - 753 Rounds Ammunition;
18-ATF-020212 - Heckler and Koch, Pistol, Model: HK45, Cal: .45, Sn: HKU-019293
18-ATF-020214 - 10 Rounds Ammunition:
18-ATF-020216 – Glock Pistol, Model: 22, Cal: .40, Sn: HXN126 (slide) PLT824 (frame);
18-ATF-020218 - 14 Rounds Ammunition;
18-ATF-020219 - 193 Rounds Ammunition;
18-ATF-020220 – Ruger Pistol, Model: Mark 111, Cal: .22, Sn: 227-49414;
18-ATF-020221 - 50 Rounds Ammunition;
18-ATF-020222 - 89 Rounds Ammunition;
18-ATF-020223 - Tactical Solutions, Pistol, Model: Pac Lite, Cal: .22, Sn: TS-07455;
18-ATF-020224 – 10 Rounds Ammunition:
18-ATF-020225 – 96 Rounds Ammunition;
18-ATF-020226 – 180 Rounds Ammunition:

(hereinafter, the “Defendant Property”), as firearms and ammunition involved in a knowing

violation of 18 U.S.C. § 922(g)(1), which prohibits the possession of a firearm and ammunition

by a person who has been convicted in any court of a crime punishable by imprisonment for a term

exceeding one year, and thereby forfeitable pursuant to 18 U.S.C. § 924(d)(1).

                                 JURISDICTION AND VENUE

       Plaintiff brings this action in rem in its own right to forfeit and condemn the Defendant

Property pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461. This Court has jurisdiction over

this action under 28 U.S.C. §§ 1345 and 1355.

       Venue is proper in this district pursuant to 28 U.S.C. §§ 1355 and 1395 because the acts or

omissions giving rise to the forfeiture occurred in this district; the Defendant Property is located

in this district; and any criminal prosecution has been brought in this district.


                                   THE DEFENDANT IN REM

       The Defendant Property consists of:

18-ATF-020201- Glock, Model: 22, Cal: 40, Sn: PLT824 (slide) G39953 (frame);
         Case 3:18-cv-00887-SDD-EWD Document 1                10/05/18 Page 3 of 10



18-ATF-020202 - Remington Arms Company, Inc., Model: 870, Cal: 12, Sn: V036130V;
18-ATF-020203 - WWI (Windham Weaponry Inc.) Rifle, Model: WW-308, Cal: 308, Sn:
RD005785;
18-ATF-020204 - 25 Rounds Ammunition;
18-ATF-020205 - Bushmaster, Model: XM 15-E2S, Multi Cal. Rifle, Sn: L416272;
18-ATF-020206 - 30 Rounds Ammunition;
18-ATF-020207 - Walther Pistol, Model: P22, Cal: .22 Sn: L143488;
18-ATF-020208 - 10 Rounds Ammunition;
18-ATF-020209 - Walther Pistol, Model: PPQ, Cal: .9 Sn: FAN5760;
18-ATF-020210 -10 Rounds Ammunition;
18-ATF-020211 - 753 Rounds Ammunition;
18-ATF-020212 - Heckler and Koch, Pistol, Model: HK45, Cal: .45, Sn: HKU-019293
18-ATF-020214 - 10 Rounds Ammunition:
18-ATF-020216 – Glock Pistol, Model: 22, Cal: .40, Sn: HXN126 (slide) PLT824 (frame);
18-ATF-020218 - 14 Rounds Ammunition;
18-ATF-020219 - 193 Rounds Ammunition;
18-ATF-020220 – Ruger Pistol, Model: Mark 111, Cal: .22, Sn: 227-49414;
18-ATF-020221 - 50 Rounds Ammunition;
18-ATF-020222 - 89 Rounds Ammunition;
18-ATF-020223 - Tactical Solutions, Pistol, Model: Pac Lite, Cal: .22, Sn: TS-07455;
18-ATF-020224 – 10 Rounds Ammunition:
18-ATF-020225 – 96 Rounds Ammunition;
18-ATF-020226 – 180 Rounds Ammunition:

                                            FACTS

       1.      On or about December 28, 2017, Special Agent Carroll Landry, with the Bureau

of Alcohol, Tobacco, Firearms, and Explosives, learned from a former prosecutor from the New

Orleans area that John Rice, who lived in Jackson Mississippi, was a convicted felon, and was in

possession of firearms. He also learned that Rice might be in possession of grenades and

suppressors and have them buried in his backyard.

       2.      SA Landry interviewed Gabriel Rice, John Rice’s son, who advised that he started

seeing his father with weapons when he married Barbara Pace. He further advised SA Landry

that his father would take him and his brother shooting and that his father owned 10-20 firearms.

He further advised that Barbara Pace, his father’s second wife, has purchased firearms for his dad
         Case 3:18-cv-00887-SDD-EWD Document 1                  10/05/18 Page 4 of 10



and that his dad would buy firearms at gun shows. He further advised that Barbara Pace, now his

father’s ex-wife, lived in an apartment in Baton Rouge, Louisiana.

       3.      On May 19, 2018, SA Landry, and other law enforcement officers set up

surveillance on Barbara Pace’s apartment in Baton Rouge, Louisiana. Agents observed Rice and

a minor child, exit apartment 902, walk around the complex and then re-enter apartment 902.

Approximately 20 minutes later law enforcement officers observed Barbara Pace and another

woman walk from the parking lot and enter apartment 902. A short time later, Barbara Pace left

the apartment, got in her vehicle and left the complex. Officers stopped her, advised her of her

Miranda rights and questioned her about John Rice. She advised that he was her ex-husband, that

she knew he was a convicted felon, that Rice was in her apartment where firearms were accessible

to him. She then gave officers consent to search her apartment.

       4.      When agents entered the apartment, they observed John Rice standing in the kitchen

with a black revolver on the counter directly in front of him. Rice was placed under arrest and

taken into custody. Agents observed 2 firearms prior to entering the apartment, one was a revolver

on the kitchen counter, the other was a Glock pistol on the dining room table.

       5.      Pace was questioned again and she advised that she thought Rice had brought the

two pistols first located, into her apartment. She further advised that he had the ability to possess

all of the firearms in her apartment.

       6.      With Pace’s permission, a search was conducted with the officer finding 11

weapons and 1,470 rounds of ammunition. Specifically, they found:

18-ATF-020201- Glock, Model: 22, Cal: 40, Sn: PLT824 (slide) G39953 (frame);
18-ATF-020202 - Remington Arms Company, Inc., Model: 870, Cal: 12, Sn: V036130V;
18-ATF-020203 - WWI (Windham Weaponry Inc.) Rifle, Model: WW-308, Cal: 308, Sn:
RD005785;
18-ATF-020204 - 25 Rounds Ammunition;
18-ATF-020205 - Bushmaster, Model: XM 15-E2S, Multi Cal. Rifle, Sn: L416272;
         Case 3:18-cv-00887-SDD-EWD Document 1                  10/05/18 Page 5 of 10



18-ATF-020206 - 30 Rounds Ammunition;
18-ATF-020207 - Walther Pistol, Model: P22, Cal: .22 Sn: L143488;
18-ATF-020208 - 10 Rounds Ammunition;
18-ATF-020209 - Walther Pistol, Model: PPQ, Cal: .9 Sn: FAN5760;
18-ATF-020210 -10 Rounds Ammunition;
18-ATF-020211 - 753 Rounds Ammunition;
18-ATF-020212 - Heckler and Koch, Pistol, Model: HK45, Cal: .45, Sn: HKU-019293
18-ATF-020214 - 10 Rounds Ammunition:
18-ATF-020216 – Glock Pistol, Model: 22, Cal: .40, Sn: HXN126 (slide) PLT824 (frame); 18-
ATF-020218 - 14 Rounds Ammunition;
18-ATF-020219 - 193 Rounds Ammunition;
18-ATF-020220 – Ruger Pistol, Model: Mark 111, Cal: .22, Sn: 227-49414;
18-ATF-020221 - 50 Rounds Ammunition;
18-ATF-020222 - 89 Rounds Ammunition;
18-ATF-020223 - Tactical Solutions, Pistol, Model: Pac Lite, Cal: .22, Sn: TS-07455;
18-ATF-020224 – 10 Rounds Ammunition:
18-ATF-020225 – 96 Rounds Ammunition;
18-ATF-020226 – 180 Rounds Ammunition:

       7.      Agents seized all of the weapons and ammunition and arrested John Rice for being

a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1).              ATF began

administrative forfeiture proceedings in an attempt to forfeit all of the weapons and

ammunition. Notices were sent to all interested parties and Barbara Pace filed a claim for the

above listed weapons and ammunition. Once the claim was filed with ATF, the agency referred

the case to the United States Attorney’s Office for consideration of pursuing judicial forfeiture.

       8.      John Rice was Indicted in the Middle District of Louisiana on May 30, 2018, and

on June 27, 2018, a First Superseding indictment was filed charging Rice with possession of

firearms while being a convicted felon. (Document 19, Criminal Case No. 18-65-BAJ-RLB). On

July 23, 2018, Rice entered into a Plea Agreement with the United States and on August 10, 2018,

plead guilty pursuant to the First Superseding Indictment, and agreed to forfeit any interest he had

in any of the weapons.

       9.      Further investigation revealed that the above described firearms were manufactured

outside of Louisiana, therefore traveled in and affected interstate commerce.
         Case 3:18-cv-00887-SDD-EWD Document 1                  10/05/18 Page 6 of 10



                                     CLAIM FOR RELIEF

       Pursuant to 18 U.S.C. § 922(g)(1), “It shall be unlawful for any person ... who has been

convicted in any court of ... a crime punishable by imprisonment for a term exceeding one

year…to…possess in or affecting commerce, any firearm or ammunition; or to receive any firearm

or ammunition which has been shipped or transported in interstate or foreign commerce.”

Pursuant to 18 U.S.C. § 924(d)(1), any firearm and ammunition involved or used in any knowing

violation of 18 U.S.C. § 922(g)(1) shall be subject to seizure and forfeiture.

       By reason of the facts set forth in the Plea Agreement, and incorporated herein, the

Defendant Property can be properly forfeited to the United States of America pursuant to 18 U.S.C.

§ 924(d).

       WHEREFORE, the plaintiff requests that the Court issue a warrant and summons for the

arrest and seizure of the Defendant Property; that notice of this action be given to all persons

known or thought to have an interest in or right against the Defendant Property; that the Defendant

Property be forfeited to the United States of America; and that the Court award the plaintiff such

other and further relief as this Court deems proper and just.

       Dated this 8th day of October, 2018.

                                              UNITED STATES OF AMERICA, by

                                              BRANDON J. FREMIN
                                              UNITED STATES ATTORNEY


                                              /s/ Chase E. Zachary
                                              Chase E. Zachary, LBN 37366
                                              Assistant United States Attorney
                                              777 Florida Street, Suite 208
                                              Baton Rouge, Louisiana 70801
                                              Telephone: (225) 389-0443
                                              Fax: (225) 389-0685
                                              E-mail: chase.zachary@usdoj.gov
Case 3:18-cv-00887-SDD-EWD Document 1   10/05/18 Page 7 of 10
                     Case 3:18-cv-00887-SDD-EWD Document 1                       10/05/18 Page 8 of 10

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                       MiddleDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Louisiana


             UNITED STATES OF AMERICA                            )
                                                                 )
                                                                 )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                       Civil Action No. 18-CV-887
                                                                 )
                       Multiple Firearms                         )
                                                                 )
                                                                 )
                                                                 )
                           Defendant(s)                          )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Multiple Firearms




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: CHASE E. ZACHARY
                                           ASSISTANT UNITED STATES ATTORNEY
                                           777 FLORIDA STREET, ROOM 208
                                           BATON ROUGE, LOUISIANA 70801



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT


Date:
                                                                                     Signature of Clerk or Deputy Clerk
                       Case 3:18-cv-00887-SDD-EWD Document 1                           10/05/18 Page 9 of 10

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 18-CV-887

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                                  Case 3:18-cv-00887-SDD-EWD Document 1
-65HY                                                      CIVIL COVER SHEET10/05/18 Page 10 of 10
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKH
SXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                           DEFENDANTS
UNITED STATES OF AMERICA                                                                                  Multiple Firearms


    (b)&RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII                                                     &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                            127(          ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                           7+(75$&72)/$1',192/9('
                                                                                                               
    (c)$WWRUQH\V(Firm Name, Address, and Telephone Number)                                              $WWRUQH\V(If Known)
CHASE E. ZACHARY, AUSA
777 FLORIDA STREET, ROOM 208
BATON ROUGE, LOUISIANA 70801 TEL: 225-389-0443

II. BASIS OF JURISDICTION(Place an “X” in One Box Only)                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                       (For Diversity Cases Only)                                           and One Box for Defendant)
u  86*RYHUQPHQW                 u  )HGHUDO4XHVWLRQ                                                                     PTF           DEF                                          PTF      DEF
        3ODLQWLII                            (U.S. Government Not a Party)                        &LWL]HQRI7KLV6WDWH         u            u     ,QFRUSRUDWHGor3ULQFLSDO3ODFH       u       u 
                                                                                                                                                      RI%XVLQHVV,Q7KLV6WDWH

u  86*RYHUQPHQW                 u  'LYHUVLW\                                              &LWL]HQRI$QRWKHU6WDWH          u         u    ,QFRUSRUDWHGand3ULQFLSDO3ODFH     u       u 
        'HIHQGDQW                            (Indicate Citizenship of Parties in Item III)                                                               RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                  &LWL]HQRU6XEMHFWRID           u         u    )RUHLJQ1DWLRQ                       u       u 
                                                                                                  )RUHLJQ&RXQWU\
IV. NATURE OF SUIT(Place an “X” in One Box Only)
           CONTRACT                                            TORTS                                  FORFEITURE/PENALTY                        BANKRUPTCY                      OTHER STATUTES
u   ,QVXUDQFH                     PERSONAL INJURY           PERSONAL INJURY         u 'UXJ5HODWHG6HL]XUH             u $SSHDO86&          u   )DOVH&ODLPV$FW
u   0DULQH                       u $LUSODQH                 u 3HUVRQDO,QMXU\           RI3URSHUW\86&          u :LWKGUDZDO                 u   6WDWH5HDSSRUWLRQPHQW
u   0LOOHU$FW                   u $LUSODQH3URGXFW                 3URGXFW/LDELOLW\   u 2WKHU                                 86&                u   $QWLWUXVW
u   1HJRWLDEOH,QVWUXPHQW               /LDELOLW\             u +HDOWK&DUH                                                                                    u   %DQNVDQG%DQNLQJ
u   5HFRYHU\RI2YHUSD\PHQW      u $VVDXOW/LEHO	                 3KDUPDFHXWLFDO                                                PROPERTY RIGHTS                u   &RPPHUFH
       	(QIRUFHPHQWRI-XGJPHQW           6ODQGHU                       3HUVRQDO,QMXU\                                             u &RS\ULJKWV                 u   'HSRUWDWLRQ
u   0HGLFDUH$FW                 u )HGHUDO(PSOR\HUV¶               3URGXFW/LDELOLW\                                           u 3DWHQW                     u   5DFNHWHHU,QIOXHQFHGDQG
u   5HFRYHU\RI'HIDXOWHG               /LDELOLW\             u $VEHVWRV3HUVRQDO                                              u 7UDGHPDUN                         &RUUXSW2UJDQL]DWLRQV
       6WXGHQW/RDQV                u 0DULQH                           ,QMXU\3URGXFW                                                                              u   &RQVXPHU&UHGLW
       ([FOXGHV9HWHUDQV          u 0DULQH3URGXFW                   /LDELOLW\                         LABOR                        SOCIAL SECURITY              u   &DEOH6DW79
u   5HFRYHU\RI2YHUSD\PHQW             /LDELOLW\               PERSONAL PROPERTY          u   )DLU/DERU6WDQGDUGV           u   +,$II             u   6HFXULWLHV&RPPRGLWLHV
       RI9HWHUDQ¶V%HQHILWV        u 0RWRU9HKLFOH            u 2WKHU)UDXG                    $FW                           u   %ODFN/XQJ                ([FKDQJH
u   6WRFNKROGHUV¶6XLWV          u 0RWRU9HKLFOH            u 7UXWKLQ/HQGLQJ        u   /DERU0DQDJHPHQW               u   ',:&',::J       u   2WKHU6WDWXWRU\$FWLRQV
u   2WKHU&RQWUDFW                      3URGXFW/LDELOLW\      u 2WKHU3HUVRQDO                 5HODWLRQV                     u   66,'7LWOH;9,           u   $JULFXOWXUDO$FWV
u   &RQWUDFW3URGXFW/LDELOLW\   u 2WKHU3HUVRQDO                   3URSHUW\'DPDJH      u   5DLOZD\/DERU$FW              u   56,J             u   (QYLURQPHQWDO0DWWHUV
u   )UDQFKLVH                           ,QMXU\                 u 3URSHUW\'DPDJH         u   )DPLO\DQG0HGLFDO                                              u   )UHHGRPRI,QIRUPDWLRQ
                                     u 3HUVRQDO,QMXU\                3URGXFW/LDELOLW\           /HDYH$FW                                                             $FW
                                            0HGLFDO0DOSUDFWLFH                                  u   2WKHU/DERU/LWLJDWLRQ                                          u   $UELWUDWLRQ
        REAL PROPERTY                      CIVIL RIGHTS              PRISONER PETITIONS           u   (PSOR\HH5HWLUHPHQW              FEDERAL TAX SUITS              u   $GPLQLVWUDWLYH3URFHGXUH
u   /DQG&RQGHPQDWLRQ            u 2WKHU&LYLO5LJKWV         Habeas Corpus:                     ,QFRPH6HFXULW\$FW            u 7D[HV863ODLQWLII             $FW5HYLHZRU$SSHDORI
u   )RUHFORVXUH                  u 9RWLQJ                   u $OLHQ'HWDLQHH                                                      RU'HIHQGDQW                    $JHQF\'HFLVLRQ
u   5HQW/HDVH	(MHFWPHQW       u (PSOR\PHQW               u 0RWLRQVWR9DFDWH                                              u ,56²7KLUG3DUW\            u   &RQVWLWXWLRQDOLW\RI
u   7RUWVWR/DQG                u +RXVLQJ                      6HQWHQFH                                                            86&                      6WDWH6WDWXWHV
u   7RUW3URGXFW/LDELOLW\              $FFRPPRGDWLRQV         u *HQHUDO
u   $OO2WKHU5HDO3URSHUW\      u $PHUZ'LVDELOLWLHV   u 'HDWK3HQDOW\                    IMMIGRATION
                                            (PSOR\PHQW               Other:                      u 1DWXUDOL]DWLRQ$SSOLFDWLRQ
                                     u $PHUZ'LVDELOLWLHV   u 0DQGDPXV	2WKHU        u 2WKHU,PPLJUDWLRQ
                                            2WKHU                  u &LYLO5LJKWV              $FWLRQV
                                     u (GXFDWLRQ                u 3ULVRQ&RQGLWLRQ
                                                                    u &LYLO'HWDLQHH
                                                                         &RQGLWLRQVRI
                                                                         &RQILQHPHQW
V. ORIGIN(Place an “X” in One Box Only)
u  2ULJLQDO             u  5HPRYHGIURP                u        5HPDQGHGIURP            u  5HLQVWDWHGRU       u  7UDQVIHUUHGIURP            u  0XOWLGLVWULFW
    3URFHHGLQJ               6WDWH&RXUW                            $SSHOODWH&RXUW              5HRSHQHG                 $QRWKHU'LVWULFW                 /LWLJDWLRQ
                                                                                                                             (specify)
                                         &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                         Title 18, United States Code, Section 924(d)(1) and Title 28, United States Code, Section 2461
VI. CAUSE OF ACTION                      %ULHIGHVFULSWLRQRIFDXVH
                                         Forfeiture In Rem
VII. REQUESTED IN     u &+(&.,)7+,6,6$CLASS ACTION                                               DEMAND $                                     &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
     COMPLAINT:          81'(558/()5&Y3                                                                                                  JURY DEMAND:         u <HV     u 1R
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               -8'*(                                                                                             '2&.(7180%(5
'$7(                                                                   6,*1$785(2)$77251(<2)5(&25'
10/05/2018                                                            /s/ Chase E. Zachary
FOR OFFICE USE ONLY

    5(&(,37                     $02817                                   $33/<,1*,)3                                     -8'*(                            0$*-8'*(
